UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-33488 MARSHALL & ILSLEY CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 20-8995389 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 770 North Water Street Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 765-7801 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer []Non-accelerated filer[](Do not check if a smaller reporting company)Small reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 31, 2010 Common Stock, $1.00 Par Value MARSHALL & ILSLEY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS (Unaudited) 2 CONSOLIDATED STATEMENTS OF INCOME – THREE MONTHS ENDED (Unaudited) 3 CONSOLIDATED STATEMENTS OF INCOME – SIX MONTHS ENDED (Unaudited) 4 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) 5 NOTES TO THE FINANCIAL STATEMENTS (Unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 47 OVERVIEW 49 FORWARD-LOOKING STATEMENTS 52 OTHER NOTEWORTHY TRANSACTIONS AND EVENTS 54 NET INTEREST INCOME 55 SUMMARY OF LOAN AND LEASE EXPERIENCE AND CREDIT QUALITY 63 OTHER INCOME 82 OTHER EXPENSE 84 INCOME TAXES 87 LIQUIDITY AND CAPITAL RESOURCES 87 OFF-BALANCE SHEET ARRANGEMENTS 91 CRITICAL ACCOUNTING POLICIES 92 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 6. EXHIBITS SIGNATURES EXHIBIT INDEX EX-11 EX-12 EX-31(i) EX-31(ii) EX-32(i) EX-32(ii) 1 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MARSHALL & ILSLEY CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) ($000’s except share data) June 30, December 31, June 30, Assets: Cash and cash equivalents: Cash and due from banks $ $ $ Federal funds sold and security resale agreements Money market funds Total cash and cash equivalents Interest bearing deposits at other banks Trading assets, at fair value Investment securities: Available for sale, at fair value Federal Reserve Bank stock and FHLB stock, at cost Held to maturity, fair value $94,356 ($106,962 at December 31, 2009 and $148,029 at June 30, 2009) Loans held for sale Loans and leases Allowance for loan and lease losses ) ) ) Net loans and leases Premises and equipment, net Goodwill Other intangible assets Bank-owned life insurance Other real estate owned (OREO) Accrued interest and other assets Total Assets $ $ $ Liabilities and Equity: Deposits: Noninterest bearing $ $ $ Interest bearing Total deposits Federal funds purchased and security repurchase agreements Other short-term borrowings Accrued expenses and other liabilities Long-term borrowings Total Liabilities Equity: Preferred stock, $1.00 par value; 5,000,000 shares authorized; 1,715,000 shares issued and outstanding of Senior Preferred Stock, Series B (liquidation preference of $1,000 per share) Common stock, $1.00 par value; 530,164,081 shares issued (530,164,081 shares at December 31, 2009 and 373,764,081 shares at June 30, 2009) Additional paid-in capital Retained earnings Treasury stock, at cost:2,600,972 shares (4,793,885 shares at December 31, 2009 and 5,644,436 shares at June 30, 2009) Deferred compensation ) ) ) Accumulated other comprehensive income, net of related taxes ) ) Total Marshall & Ilsley Corporation shareholders' equity Noncontrolling interest in subsidiaries Total Equity Total Liabilities and Equity $ $ $ See notes to financial statements. 2 Table of Contents MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000’s except per share data) Three Months Ended June 30, Interest and fee income Loans and leases $ $ Investment securities: Taxable Exempt from federal income taxes Trading securities Short-term investments Total interest and fee income Interest expense Deposits Short-term borrowings Long-term borrowings Total interest expense Net interest income Provision for loan and lease losses Net interest income (loss) after provision for loan and lease losses ) ) Other income Wealth management Service charges on deposits Gain on sale of mortgage loans Other mortgage banking revenue Net investment securities gains (losses) Bank-owned life insurance revenue Gain on termination of debt Other Total other income Other expense Salaries and employee benefits Net occupancy and equipment Software expenses Processing charges Supplies, printing, postage and delivery FDIC insurance Professional services Amortization of intangibles Net OREO expenses Other Total other expense Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) before noncontrolling interests ) ) Less:Net income attributable to noncontrolling interests ) ) Net income (loss) attributable to Marshall & Ilsley Corporation ) ) Preferred dividends ) ) Net income (loss) attributable to Marshall & Ilsley Corporation common shareholders $ ) $ ) Per share attributable to Marshall & Ilsley Corporation common shareholders Basic $ ) $ ) Diluted $ ) $ ) Dividends paid per common share $ $ Weighted average common shares outstanding (000's): Basic Diluted See notes to financial statements. 3 Table of Contents MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000’s except per share data) Six Months Ended June 30, Interest and fee income Loans and leases $ $ Investment securities: Taxable Exempt from federal income taxes Trading securities Short-term investments Total interest and fee income Interest expense Deposits Short-term borrowings Long-term borrowings Total interest expense Net interest income Provision for loan and lease losses Net interest income (loss) after provision for loan and lease losses ) ) Other income Wealth management Service charges on deposits Gain on sale of mortgage loans Other mortgage banking revenue Net investment securities gains (losses) Bank-owned life insurance revenue Gain on termination of debt Sale of merchant portfolio processing - Other Total other income Other expense Salaries and employee benefits Net occupancy and equipment Software expenses Processing charges Supplies, printing, postage and delivery FDIC insurance Professional services Amortization of intangibles Net OREO expenses Other Total other expense Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) before noncontrolling interests ) ) Less:Net income attributable to noncontrolling interests ) ) Net loss attributable to Marshall & Ilsley Corporation ) ) Preferred dividends ) ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ ) $ ) Per share attributable to Marshall & Ilsley Corporation common shareholders Basic $ ) $ ) Diluted $ ) $ ) Dividends paid per common share $ $ Weighted average common shares outstanding (000's): Basic Diluted See notes to financial statements. 4 Table of Contents MARSHALL & ILSLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($000’s) Six Months Ended June 30, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Net decrease (increase) in short-term investments ) Proceeds from sales of securities available for sale Proceeds from redemptions of Federal Reserve Bank stock and FHLB stock Proceeds from maturities of securities available for sale Proceeds from maturities of securities held to maturity Purchases of securities available for sale ) ) Purchases of Federal Reserve Bank stock and FHLB stock ) ) Net decrease in loans and leases Purchases of premises and equipment, net ) ) Cash paid for acquisitions, net of cash and cash equivalents acquired ) ) Proceeds from sale of merchant portfolio processing - Net proceeds from sale of OREO Net cash provided by investing activities Cash Flows from Financing Activities: Net (decrease) increase in deposits ) Net decrease in short-term borrowings ) ) Proceeds from issuance of long-term borrowings - Payments of long-term borrowings ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Proceeds from the issuance of common stock Other ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental Cash Flow Information: Cash paid / (received) during the period for: Interest $ $ Income taxes ) ) See notes to financial statements 5 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements June 30, 2010 & 2009 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements should be read in conjunction with Marshall & Ilsley Corporation’s Annual Report on Form 10-K for the year ended December 31, 2009.In management’s opinion, the unaudited financial information included in this report reflects all adjustments consisting of normal recurring accruals which are necessary for a fair statement of the financial position and results of operations as of and for the three and six months ended June 30, 2010 and 2009.The results of operations for the three and sixmonths ended June 30, 2010 and 2009 are not necessarily indicative of results to be expected for the entire year. Prior to 2010, the Corporation had presented investments in Federal Reserve Bank stock and FHLB stock within Investment Securities Available for Sale on the consolidated balance sheet.During 2010, the Corporation determined that investments in Federal Reserve Bank stock and FHLB stock should be separately presented on the consolidated balance sheet.As a result, the accompanying 2009 consolidated balance sheets and consolidated statements of cash flows have been restated to present investments in Federal Reserve Bank stock and FHLB stock separately from Investment Securities Available for Sale. Prior to 2010, the Corporation had presented gains on sale of other real estate owned (“OREO”) within Other income as OREO income.During 2010, the Corporation determined that gains on sale of OREO should be presented net along with OREO expenses in the consolidated statements of income.As a result, the accompanying 2009 consolidated statements of income and related disclosures have been restated to present gains on sale of OREO along with OREO expenses in Net OREO expenses. 2. New Accounting Pronouncements In July 2010 the FASB issued new accounting guidance that will require additional disclosures in the notes to the financial statements regarding the nature of credit risk inherent in the loan and lease portfolio, how that credit risk is analyzed and assessed in arriving at the allowance for credit losses and the changes in the loan portfolio and the allowance for credit losses.For the Corporation, period end disclosures will be required as of December 31, 2010 and disclosures about activity that occurs during the period will be initially required for the three months ended March 31, 2011.The Corporation is in the process of evaluating the impact of the additional disclosure requirements. Effective January 1, 2010 the Corporation adopted updated accounting guidance to the Transfers and Servicing Topic and the Consolidations Topic of the FASB Accounting Standards Codification.Changes to the Transfers and Servicing Topic eliminated the concept of a qualifying special-purpose entity (“QSPE”), change the requirements for derecognizing financial assets, and require additional disclosures regarding an entity’s continuing involvement in and exposure to risks related to transferred financial assets. The changes to the Consolidations Topic replace the quantitative approach previously required for determining which enterprise should consolidate a variable interest entity with a consolidation approach focused on which enterprise has both the power to direct the activities of the entity that most significantly impact the entity’s economic performance and the obligation to absorb losses of the entity that could potentially be significant to the entity or the right to receive benefits from the entity that could potentially be significant to the entity. The updated Consolidations Topic also requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity, and eliminated the scope exception that a troubled debt restructuring, as defined by the Debt Topic, is not an event that required reconsideration of whether an entity is a variable interest entity and whether an enterprise is the primary beneficiary of a variable interest entity.The adoption of this updated accounting guidance did not have a material impact on the Corporation’s financial statements and related disclosures. 6 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued June 30, 2010 & 2009 (Unaudited) In January 2010, the FASB updated the disclosure guidance in the Fair Value Measurements and Disclosures Topic. This update clarifies certain existing disclosure requirements and requires separate disclosures of significant transfers in and out of Level 1 and Level 2 of the fair value hierarchy along with descriptions of the reasons for the transfers.In addition, information about purchases, sales, issuances, and settlements should be presented separately for Level 3 disclosures. The updated guidance was effective beginning on January 1, 2010, except for the disclosures about purchases, sales, issuances, and settlements of Level 3 fair value measurements. Those disclosures are effective beginning on January 1, 2011.The impact of the updated disclosure guidance is reflected in Note 3 - Fair Value Measurements. 3. Fair Value Measurements The Fair Value Measurements and Disclosures Topic of the Codification generally apply whenever other topics require or permit assets or liabilities to be measured at fair value.Under the topic, fair value refers to the price at the measurement date that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in which the reporting entity is engaged.The topic does not expand the use of fair value in any new circumstances. Fair-Value Hierarchy The Fair Value Measurements and Disclosures Topic of the Codification establishes a three-tier hierarchy for fair value measurements based upon the transparency of the inputs to the valuation of an asset or liability and expands the disclosures about instruments measured at fair value.A financial instrument is categorized in its entirety and its categorization within the hierarchy is based upon the lowest level of input that is significant to the fair value measurement.The three levels are described below. Level 1- Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2- Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument.Fair values for these instruments are estimated using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. Level 3- Inputs to the valuation methodology are unobservable and significant to the fair value measurement.Fair values are initially valued based upon transaction price and are adjusted to reflect exit values as evidenced by financing and sale transactions with third parties. Determination of Fair Value The following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis, as well as the general classification of such instruments pursuant to the valuation hierarchy. Trading Assets and Investment Securities When available, the Corporation uses quoted market prices to determine the fair value of trading assets and investment securities; such items are classified in Level 1 of the fair value hierarchy. For the Corporation’s investments in government agencies, residential mortgage-backed securities and obligations of states and political subdivisions where quoted prices are not available for identical securities in an active market, the Corporation determines fair value utilizing vendors who apply matrix pricing for similar bonds where no price is observable or may compile prices from various sources.These models are primarily industry-standard models that consider various assumptions, including time value, yield curve, volatility factors, prepayment speeds, default rates, loss severity, current market and contractual prices for the underlying financial instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Fair values from these models are verified, where possible, against quoted prices for recent trading activity of assets with similar characteristics to the security being valued.Such methods are generally classified as Level 2.However, when prices from independent sources vary, cannot be obtained or cannot be corroborated, a security is generally classified as Level 3. 7 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued June 30, 2010 & 2009 (Unaudited) The Corporation’s Private Equity investments generally take the form of investments in private equity funds.The private equity investments are valued using the valuations and financial statements provided by the general partners on a quarterly basis.The transaction price is used as the best estimate of fair value at inception.When evidence supports a change to the carrying value from the transaction price, adjustments are made to reflect expected exit values. These nonpublic investments are included in Level 3 of the fair value hierarchy because they trade infrequently and, therefore, the fair value is unobservable. Estimated fair values for residual interests in the form of interest only strips from automobile loan securitizations are based on a discounted cash flow analysis and are classified as a Level 3.There were no automobile loan securitizations outstanding at June 30, 2010. Derivative Financial Instruments Fair values for exchange-traded contracts are based on quoted prices and are classified as Level 1.Fair values for over-the-counter interest rate contracts are provided either by third-party dealers in the contracts or by quotes provided by the Corporation’s independent pricing services.The significant inputs, including the LIBOR curve and measures of volatility, used by these third-party dealers or independent pricing services to determine fair values are considered Level 2, observable market inputs. Certain derivative transactions are executed with counterparties who are large financial institutions (“dealers”).These derivative transactions primarily consist of interest rate swaps that are used for fair value hedges, cash flow hedges and economic hedges of interest rate swaps executed with the Corporation’s customers.The Corporation and its subsidiaries maintain risk management policies and procedures to monitor and limit exposure to credit risk to derivative transactions with dealers.Approved dealers for these transactions must have and maintain an investment grade rating on long-term senior debt from at least two nationally recognized statistical rating organizations or have a guarantor with an acceptable rating from such organizations.International Swaps and Derivative Association Master Agreements (“ISDA”) and Credit Support Annexes (“CSA”) are employed for all contracts with dealers.These agreements contain bilateral collateral arrangements.Notwithstanding its policies and procedures, the Corporation recognizes that unforeseen events could result in counterparty failure.The Corporation also recognizes that there could be additional credit exposure due to certain industry conventions established for operational efficiencies. On a quarterly basis, the Corporation performs an analysis using historical and market implied default and recovery rates that also consider certain industry conventions established for operational efficiencies to estimate the potential impact on the reported fair values of these derivative financial assets and liabilities due to counterparty credit risk and the Corporation’s own credit risk.Based on this analysis, the Corporation determined that the impact of these factors was insignificant and did not make any additional credit risk adjustments for purposes of determining the reported fair values of these derivative assets and liabilities with dealers at June 30, 2010. Certain derivative transactions are executed with customers whose counterparty credit risk is similar in nature to the credit risk associated with the Corporation’s lending activities.As is the case with a loan, the Corporation evaluates the credit risk of each of these customers on an individual basis and, where deemed appropriate, collateral is obtained.The type of collateral varies and is often the same collateral as the collateral obtained to secure a customer’s loan.For purposes of assessing the potential impact of counterparty credit risk on the fair values of derivative assets with customers, the Corporation used a probability analysis to estimate the amount of expected loss exposure due to customer default at some point in the remaining term of the entire portfolio of customer derivative contracts outstanding at June 30, 2010.While not significant, the Corporation did factor the estimated amount of expected loss due to customer default in the reported fair value of its customer derivative assets at June 30, 2010. 8 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued June 30, 2010 & 2009 (Unaudited) Loans Held for Sale Beginning in the second quarter of 2010, the Corporation elected to account for certain residential mortgage loans held for sale into the secondary market at fair value.The fair value of those mortgage loans held for sale was determined using current secondary market prices for loans with similar interest rates, maturities and credit quality and are classified as Level 2. Assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations ($000’s): As of June 30, 2010 Quoted Prices in Active Markets for Identical Assets or Liabilities(Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs(Level 3) Assets (1) Trading Assets: Trading securities $
